DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 2/17/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maurice Haff on 4/14/21.
The application has been amended as follows: 
IN THE CLAIMS:

IN CLAIM 1, LINE 3, after “cylindrical shape” DELETE “exhibiting multiple thread pairs each pair converging at a root” and INSERT –and having an external thread extending from a root of the device along a helix angle with interspaces located between turns of the thread—

IN CLAIM 1, LINE 5, after “microgrooves at the” DELETE “root” and INSERT –interspaces—

IN CLAIM 1, LINE 6, after “between” DELETE “thread pairs” and INSERT –the thread turns—

IN CLAIM 1, LINE 7, after “said thread” DELETE “pairs” and INSERT --to provide a helix angle of the microgrooves—

IN CLAIM 2, LINE 2, after “of said thread” DELETE “pairs”

IN CLAIM 2, LINE 3, before “to create” DELETE “and at the root of said thread pairs” and INSERT –said thread—

IN CLAIM 2, LINE 3, after “surface” DELETE “, said rotary stage restricting engraving to a single axis of rotation and said helix angle”

IN CLAIM 4, LINE 2, after “along the” DELETE “direction” and INSERT –helix angle—

IN CLAIM 10, LINE 3, after “cylindrical shape” DELETE “exhibiting multiple thread pairs each pair converging at a root” and INSERT –and having an external thread extending from a root of the device along a helix angle with interspaces located between turns of the thread—



IN CLAIM 10, LINE 6, after “between” DELETE “thread pairs” and INSERT –the thread turns—

IN CLAIM 10, LINE 7, after “said thread” DELETE “pairs” and INSERT --to provide a helix angle of the microgrooves—

IN CLAIM 13, LINE 2, after “along the” DELETE “direction” and INSERT –helix angle—

IN CLAIM 14, LINE 3, after “at the” DELETE “root” and INSERT –interspace—

IN CLAIM 14, LINE 3, after “thread” DELETE “pairs”

IN CLAIM 15, LINE 2, after “of said thread” DELETE “pairs”

IN CLAIM 15, LINE 2, after “microgrooves,” DELETE “, said rotary stage restricting engraving to a single axis of rotation and said helix angle”

IN CLAIM 16, LINE 3, after “cylindrical shape” DELETE “exhibiting multiple thread pairs each pair converging at a root” and INSERT –and having an external thread extending 

IN CLAIM 16, LINE 5, after “microgrooves at the” DELETE “root” and INSERT –interspaces—

IN CLAIM 16, LINE 6, after “between” DELETE “thread pairs” and INSERT –the thread turns—

IN CLAIM 16, LINE 7, after “said thread” DELETE “pairs” and INSERT --to provide a helix angle of the microgrooves—

IN CLAIM 17, LINE 2, after “thereof” INSERT –to the dental device—

IN THE SPECIFICATION:
IN THE SPECIFICATION FILED 5/13/2019, after the last line of paragraph [0034], INSERT – As shown in Fig. 1, the microgrooves are parallel to each other and are oriented according to the helix angle of the thread, and the nanofiber is aligned with the helix angle of the microgrooves and thread.—
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 1 should be resubmitted with improved clarity and/or contrast to clearly show the microgrooves and nanofibers therein.  In order to avoid 
Allowable Subject Matter
Claims 1-4 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a method for improving osseointegration, functional load and overall strength of intraosseous dental implants, the method comprising providing an externally threaded dental implant, with threads extending along a helix angle, creating two parallel laser formed microgrooves in interspaces between the thread and oriented according to the helix angle of the thread, and coating the microgrooves with a nanofiber, and aligning the nanofiber with the helix angle of the microgrooves, along with the other limitations of the claims.  The closest prior art of record, Wang, teaches aligning the nanofibers perpendicular to the axis of the implant, and not aligned to the threads.  Additionally Ishiwata (previously relied on) teaches microgrooves with arbitrary directions. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772